Title: Thomas Jefferson to Mathew Carey, 11 [November] 1816
From: Jefferson, Thomas
To: Carey, Mathew


          
            Dear Sir
            Poplar Forest near Lynchburg Oct. Nov. 11. 16.
          
          I recieve here (where I pass a good deal of my time) your favor of Oct. 22. covering a Prospectus of a new edition of your Olive branch: I subscribe to it with pleasure, because I believe it has done & will do much good, in holding up the mirror to both parties, and exhibiting to both their political errors. that I have had my share of them, I am not vain enough to doubt, and some indeed I have recognised. there is one however which I do not, altho’ charged to my account in your book, and as that is the subject of this letter, & I have my pen in my hand, I will say a very few words on it. it is my rejection of a British treaty without laying it before the Senate. It has never, I believe, been denied that the president may reject a treaty after it’s ratification has been advised by the Senate. then certainly he may before that advice: and if he has made up his mind to reject it it is more respectful to the Senate to do it without, than against their advice. it must not be said that their advice may cast new light on it. their advice is a bald resolution of yea, or nay, without assigning a single
			 reason or motive.
          You ask if I mean to publish any thing on the subject of a letter of mine to my friend Charles Thompson? certainly not. I write nothing for publication, and last of all things should it be on the subject of religion. on the dogmas of religion as distinguished from moral principles, all mankind, from the beginning of the world to this day, have been quarrelling, fighting, burning and torturing one another, for abstractions unintelligible to themselves and to all others, and absolutely beyond the comprehension of the human mind. were I to enter on that arena, I should only add an unit to the number of Bedlamites.   Accept the assurance of my great esteem and respect
          Th: Jefferson
        